DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-10, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hiekata (US 2007/0025556 A1) in view of Joder et al. (WO 2014/079484 A1) hereinafter “Joder.”
claim 1, Hiekata discloses a method for processing an audio signal (¶0002), comprising: 
acquiring, through at least two microphones of a terminal, audio signals sent by at least two sound sources, to obtain a plurality of frames of original noisy signals of each of the at least two microphones on a time domain (¶0038, Figs. 1 and 5. Sound sources 1 and 2 received at microphones 111 and 112 as time domain signals x1(t) and x2(t).); 
for each frame of the original noisy signals on the time domain, acquiring frequency-domain estimation signals of each of the at least two sound sources according to the original noisy signals of the at least two microphones (¶0050. Short time discrete Fourier transform applied to input signals x(t) on frame-by-frame basis to produce Y(f,m).); 
for each of the at least two sound sources, dividing the frequency-domain estimation signals into a plurality of frequency-domain estimation components based on a frequency domain, wherein each frequency-domain estimation component corresponds to a frequency-domain sub-band and comprises a plurality of pieces of frequency point data (¶0050. Short time discrete Fourier transform applied to input signals x(t) on frame-by-frame basis to produce Y(f,m).); 
for each of the at least two sound sources, obtaining a related matrix of each of the frequency-domain estimation components (¶0040 and ¶0051, Fig. 2. “‘off-diag X’ denotes a calculation for replacing all diagonal elements of a matrix X with zero.”); 
for each of the at least two sound sources, obtaining a separation matrix of each of frequency points based on the frequency-domain estimation signals of the sound source (¶0050-0051 and ¶0056. Separating matrix W(f) and corresponding update equation.); and 
obtaining the audio signals of sounds produced by the at least two sound sources based on separation matrixes and the original noisy signals (¶0056 and Fig. 1. Separated signals y1(t) and y2(t).).
Hiekata does not expressly disclose performing feature decomposition on the related matrix; and 
obtain a target feature vector corresponding to the frequency domain estimation component.
Hiekata in view of Joder discloses performing feature decomposition on the related matrix (Joder, p. 5 lines 21-29. “The features are decomposed into a sparse combination of non-negative feature bases.”); and 
obtain a target feature vector corresponding to the frequency domain estimation component (Joder, p. 5 lines 21-29. “The obtained dictionary of feature bases can also be used to separate the corresponding components from another signal, by decomposing this other signal according to the elements of the dictionary.”).
Hiekata and Joder are analogous art because they are from the same field of endeavor with respect to sound source separation.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to perform feature decomposition and obtain a target feature vector, as taught by Joder. The motivation would have been to improve sound source estimation (Joder, p. 5 lines 21-29).
As to claim 2, Hiekata in view of Joder discloses for each of the at least two sound sources, obtaining a first matrix of a cth frequency-domain estimation component based on a product of the cth frequency-domain estimation component and a conjugate transpose of the cth frequency-domain estimation component (Hiekata, ¶0050-0051); and 
acquiring a related matrix of the cth frequency-domain estimation component based on first matrixes of the cth frequency-domain estimation component according to a first frame original noisy signal to a Nth frame original noisy signal, wherein N is a number of Hiekata, ¶0050-0051).
	As to claim 7, Hiekata in view of Joder discloses wherein obtaining the audio signals of sounds produced by the at least two sound sources based on the separation matrixes and the original noisy signals comprises: for each of the frequency-domain estimation signals, performing separation on a nth frame original noisy signal corresponding to the frequency-domain estimation signal based on a first separation matrix to a Cth separation matrix, to obtain audio signals of different sound sources in the nth frame original noisy signal corresponding to the frequency-domain estimation signal, wherein n is a positive integer less than N (Hiekata, ¶0050-0051); and 
combining the audio signals of a pth sound source in the nth frame original noisy signal corresponding to all frequency-domain estimation signals to obtain a nth frame audio signal of the pth sound source, wherein p is a positive integer less than or equal to P and P is the number of the sound sources (Hiekata, ¶0050-0051).
	As to claim 8, Hiekata in view of Joder discloses combining a first frame audio signal to a Nth frame audio signal of the pth sound source in chronological order to obtain N frames of original noisy signals comprising the audio signal of the pth sound source (Hiekata, ¶0051).
	As to claims 9 and 17, they are directed towards substantially the same subject matter as claim 1 and are therefore rejected using the same motivation as claim 1 above.
	As to claims 10, 18 they are rejected under claims 9 and 17 using the same motivation as claim 2 above.
	As to claims 15-16, they are rejected under claim 9 using the same motivation as claims 7-8 above.
	
Allowable Subject Matter
Claims 3-6, 11-14, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412.  The examiner can normally be reached on Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.